                         UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                               WESTERN DIVISION
                                 5:19-cv-00072-FL

 NUVOTRONICS, INC.,                              )
                                                 )
                        Plaintiff,               )
                                                 )
        vs.                                      )
                                                                   ORDER
                                                 )
 COMPONENTZEE LLC and MASUD                      )
 BEROZ,                                          )
                                                 )
                        Defendants.              )

       This matter comes before the Court on Plaintiff’s Consent Motion for Leave to Strike the

Joint Stipulation of Dismissal and Consent Motion for Enlargement of Time. With Defendants’

consent, Plaintiff moves the Court to strike the Joint Stipulation of Dismissal because it was filed

erroneously. Additionally, with Defendants’ consent, Plaintiff moves for a thirty-day enlargement

of time for the Parties to file the Joint Stipulation of Dismissal or alternatively to seek to reopen

the case. Upon review of Plaintiff’s Consent Motions, the Court hereby grants the motions.

       It is hereby ordered that the Joint Stipulation of Dismissal filed on August 12, 2019, is

stricken, and it is hereby further ordered that the period of time for the Parties to file the Joint

Stipulation of Dismissal or seek to reopen the case is enlarged to September 11, 2019.

Ordered this 14th day of August, 2019.




                                                     __________________________________
                                                     LOUISE W. FLANAGAN
                                                     United States District Judge
